Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 1 of 9



                             UNITED STATED DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


 Platinum Properties Investor Network, Inc. et al.

          Plaintiffs,

 v.                                                       Civil Action No. 0:18-CV-61907-DPG

 John Does 1-2,

          Defendants.


      EMERGENCY MOTION TO STAY DISCOVERY AND SET BRIEFING SCHEDULE

          Movant John Doe1 respectfully submits this motion to rescind or stay the expedited

 discovery allowed by this Court (Doc. 7) and set a briefing schedule for the parties to address John

 Doe’s First Amendment right to anonymous internet commentary. 2 Following a ruling on Doe’s

 First Amendment rights, expedited discovery can resume in a manner consistent with that ruling,

 if appropriate.

          Doe seeks emergency consideration of this motion. On October 4, 2018, counsel for Doe

 had a telephonic meet and confer with counsel for Plaintiffs. Doe stated its intention to seek a

 ruling from this Court regarding the First Amendment issues. Counsel for Plaintiffs seemed

 generally agreeable to that approach, but requested a draft of the motion and time to consider the

 proposal. In good faith, Doe provided a draft of the motion immediately after the call. Despite

 the apparent tentative agreement, however, Plaintiffs’ counsel indicated that she issued a second



 1
     For purposes of this motion, John Doe assumes an anonymous male identity.
 2
   Doe is appearing for the limited purpose of contesting the scope of discovery in this action in
 view of his First Amendment right to anonymity. Doe is not filing a responsive pleading or a
 motion pursuant to Rule 12, and therefore reserves the right to assert all such defenses in the future.
 See Fed. R. Civ. P. 12(h).
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 2 of 9



 subpoena to Bluehost today (October 5, 2018). Given the seven-day period for Bluehost to comply

 with the subpoena pursuant to this Court’s Order allowing expedited discovery (Doc. 7), and Doe’s

 interest in his First Amendment right to anonymity, consideration of this motion on an emergency

 basis is appropriate and a stay is warranted while the Court resolves the First Amendment

 challenge.

        I.      Background

        On September 5, 2018, “Platinum Properties Investor Network, Inc., et al.” (“Plaintiffs”)

 issued a subpoena to Bluehost in the case Platinum Properties Investor Network, Inc. et al. v. John

 Does 1-2, Civil Action No. 9:18-CV-81090 (S.D. Fla.), which was administratively closed.

        On September 19, 2018, Doe received notice from Bluehost that it had received a subpoena

 and that compliance was required by September 25, 2018. Doe was provided with a copy of the

 subpoena. See Exhibit A. The subpoena referenced an “attached Order,” but no copy of the

 “attached Order” was provided to Doe. Doe immediately engaged counsel to evaluate and

 determine Doe’s legal rights in view of Plaintiffs’ attempt to force Bluehost to disclose Doe’s

 identity. Because the underlying action was administratively closed and not publicly accessible,

 counsel for Doe was unable to retrieve the “attached Order.”

        The subpoena sought only one category of documents, namely, “All documents and things

 that identify or tend to identify the registrant or owner of the following domain names….” Exhibit

 A. Doe is the registrant or owner of some or all of the listed domain names.

        Counsel for Doe immediately contacted counsel for Plaintiffs on September 22, 2018 and

 noted that there were procedural deficiencies in the subpoena. One of the procedural deficiencies

 with the subpoena was that it was directed to a business in Tempe, Arizona, but required

 compliance in Orlando, Florida, over 2,000 miles away from either location.



                                                 2
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 3 of 9



           On September 24, 2018, Doe moved to quash the subpoena on multiple procedural grounds

 (unreasonable time for compliance, improper place of compliance, and improper issuance from an

 administratively closed case), as well as on substantive grounds (violation of Doe’s First

 Amendment right to anonymity). Because of the improper place of compliance, Doe was required

 to move to quash the subpoena in the Middle District of Florida. See Fed. R. Civ. P. 45(d)(3)(A).

 Given the short time for production and counsel for Doe’s inability to reach counsel for Plaintiffs

 by telephone, Doe also moved for a temporary restraining order (TRO) against the production of

 documents.

           On September 25, 2018, Doe successfully obtained a TRO from Judge Mendoza in the

 Middle District of Florida, preventing Bluehost from producing documents responsive to the

 subpoena served by Plaintiffs for 14 days or until further order of the Court. Exhibit B. Rather

 than opposing the substance of Doe’s motion to quash the subpoena, after entry of the TRO,

 Plaintiffs immediately withdrew the subpoena and requested that the TRO be dissolved and the

 motion to quash be denied as moot. However, Plaintiffs asserted an intent to correct the procedural

 deficiencies and serve a second subpoena on Bluehost with compliance in Arizona, requesting the

 same substantive documents and things. Since the Middle District of Florida court that issued the

 TRO would not have jurisdiction over the newly served subpoena, rather than moving to quash

 that subpoena before yet another district court in Arizona, Doe asks this Court to rescind or stay

 the prior grant of expedited discovery and take up the merits of Doe’s First Amendment claim

 itself.

           Counsel for Doe requested a meet and confer with counsel for Plaintiffs to discuss this

 motion. The parties held a meet and confer on October 4, 2018. Plaintiffs seemed generally

 amenable to resolving the First Amendment issues before this Court, but stated that a draft of the



                                                  3
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 4 of 9



 motion would assist in evaluating the specific requests therein. Doe sent an email summarizing

 the discussion and providing a draft of the motion immediately thereafter. Exhibit C. Instead of

 providing a position regarding the motion, Plaintiffs’ counsel indicated today (October 5), that she

 issued a second subpoena, without waiting for Judge Mendoza’s TRO to expire. Exhibit D.

        II.     The Court has Jurisdiction to Address Doe’s First Amendment Concerns.

        It is procedurally proper for this Court to address Doe’s First Amendment claims in the

 context of opposing expedited discovery. The “district court in which an action is pending has the

 right and responsibility to control the broad outline of discovery.” Static Control Components,

 Inc. v. Darkprint Imaging, Inc., 201 F.R.D. 431, 434 (M.D.N.C. 2001). “General discovery issues

 should receive uniform treatment throughout the litigation, regardless of where the discovery is

 pursued.” Best Western Int'l v. Doe, No. CV-06-1537-PHX-DGC, 2006 U.S. Dist. LEXIS 56014,

 at *5 (D. Ariz. July 25, 2006). Additionally, the “First Amendment implications of [plaintiff’s]

 proposed discovery constitutes a significant issue in this case.” Id. at *6. “It makes little sense to

 leave such a central issue to district-by-district determination” because “this issue extends well

 beyond the matter of a specific subpoena.” Id. (alteration omitted); see also Platinum Air Charters,

 LLC v. Aviation Ventures, Inc., No. 2:05-cv-01451-RCJ-LRL, 2007 U.S. Dist. LEXIS 2298, at *8-

 9 (D. Nev. Jan. 10, 2007) (“The court, therefore, concludes that it can and should address the issues

 raised by Vision's request for a protective order, as these issues extend well beyond the matter of

 a specific subpoena.”).

        Doe should not be forced to file another motion to quash in Tempe, Arizona, whose only

 connection to the underlying case would be the place of compliance with the subpoena, in order to

 have his First Amendment challenge heard and decided on the merits. Rather, this Court is

 encouraged to exercise its proper jurisdiction to control discovery in this action, and should take

 up the issue of whether Plaintiffs’ need for discovery overcomes Doe’s First Amendment right to
                                                   4
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 5 of 9



 anonymity. During the October 4 meet and confer, Plaintiffs’ counsel acknowledged that it would

 be more appropriate for this Court to resolve the substantive First Amendment issue than an

 Arizona court having no connection to the underlying case.

        III.    The Court Should Set a Briefing Schedule to Establish Whether Plaintiffs
                Have Viable Claims Sufficient to Overcome Doe’s First Amendment Interests.

        To uncover the identities of anonymous defendants, courts have required a substantial

 showing—commonly one sufficient to defeat summary judgment—before allowing such

 defendants' identities to be disclosed. In Best Western, for example, the district court held “that a

 summary judgment standard should be satisfied before [plaintiff] can discover the identities of the

 John Doe Defendants” because the acts at issue—anonymous internet postings by the

 defendants—were “purely expressive” and thus “entitled to substantial First Amendment

 protection.” Best Western, 2006 WL 2091695, at *4. Similarly, in In re Does 1-10, 242 S.W.3d

 805 (Tex. App. 2007), the Texas Court of Appeals, after reviewing the question at length, imposed

 a summary judgment standard on the ground that, inter alia, a meaningful examination of evidence

 is necessary before a court can conclude “that a defendant's constitutional rights must surrender to

 a plaintiff’s discovery needs.” Id. at 822 (quoting Best Western, 2006 WL 2091695, at *5). The

 Delaware Supreme Court has also required a would-be plaintiff make a showing sufficient to

 survive summary judgment in order to obtain the identity of an anonymous defendant, observing

 that such a requirement would protect the defendant's rights without imposing a significant burden

 on the plaintiff. John Doe No. 1 v. Cahill, 884 A.2d 451, 462-64 (Del. 2005). Such a heightened

 burden is necessary because “the First Amendment requires us to be vigilant in making these

 judgments, to guard against undue hindrances to political conversations and the exchange of

 ideas.” 2TheMart.com, 140 F. Supp. 2d 1088, 1095 (W.D. Wash. 2001) (alteration omitted)

 (quoting Buckley v. American Constitutional Law Found., 525 U.S. 182, 192 (1999)).


                                                  5
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 6 of 9



        Doe runs a website that does nothing more than compile public court records and provide

 critical commentary. Doe does not offer any goods or services on its website, does not engage in

 any sort of commerce, does not have any advertisements or promotions of any goods or services,

 and does not link to any website that offers goods or services. See www.thebrokeguru.com.

 Ironically, Plaintiffs appear to admit that the website in question does not engage in commercial

 speech. See Complaint, ¶ 110 (“Upon information and belief, Defendants have never made any

 use of the name “Jason Hartman” in connection with the offering or sale of any bona fide good or

 service.”). Accordingly, none of Plaintiffs’ Lanham Act claims, which all require commercial

 activity, appear to be actionable. Plaintiffs’ cybersquatting claim appears to be similarly meritless,

 because Doe is engaging in critical speech and declined Plaintiffs’ monetary offer to purchase the

 site. See, e.g., Lamparello v. Falwell, 420 F.3d 309, 318-19 (4th Cir. 2005) (“The [ACPA] was

 not intended to prevent noncommercial uses of a mark, such as for comment, criticism, parody,

 news reporting, etc., and thus they are beyond the scope of the ACPA.” (alterations in original

 omitted)). Plaintiffs’ state law claims appear to be similarly without merit.

        As a result, Plaintiffs’ Complaint does not appear to be intended to redress any wrongdoing,

 but rather to identify an anonymous critic that is compiling and posting publicly available records.

 The Cahill court noted its concern that plaintiffs often resort to litigation for the unstated purpose

 of identifying their critics, decrying the “sue first, ask questions later” approach to filing civil

 complaints. Cahill, 884 A.2d at 457. It is therefore of critical importance that this Court address

 Doe’s First Amendment right to engage in anonymous criticism before allowing Plaintiffs to obtain

 discovery that would reveal Doe’s identity.

        However, Plaintiffs have alleged ten different counts, many of which are supported by

 nothing more than a formulaic recitation of the cause of action (see, e.g., Count IV, ¶ 115 (“By the



                                                   6
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 7 of 9



 acts aforesaid, Defendants have engaged, and are engaged, in federal unfair competition and false

 designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), causing

 irreparable injury to Plaintiff and the public.”)). Despite the lack of merit, due to the sheer number

 of counts, and the lack of factual support tied to the individual counts, Doe needs time to review

 and address each element of each count in view of the allegations throughout the Complaint.

           Accordingly, rather than forcing Doe to present his merits-based arguments via a motion

 to quash in the District of Arizona, whose only connection to the underlying action is the situs for

 document production under a subpoena, Doe requests that the Court rescind or stay the order

 allowing for expedited discovery and set a briefing schedule to address the merits of the Complaint

 in view of Doe’s First Amendment rights. Doe requests that he be permitted to file an opening

 brief 21 days after an order from the Court rescinding or staying the expedited discovery and

 setting a briefing schedule.

           IV.    Conclusion

           In view of the important First Amendment issues at stake, Doe respectfully requests that

 the Court rescind or stay the current Order allowing for expedited discovery (Doc. 7), and set a

 briefing schedule to address the merits of Plaintiffs’ allegations and Doe’s First Amendment rights.

 Doe requests that he be allowed 21 days from entry of an order to file his opening brief. Addressing

 Doe’s First Amendment concerns before this Court will be substantially more cost effective and

 judicially efficient than forcing Doe to address this issue via a motion to quash including

 substantive arguments addressed to another district court having no connection to the underlying

 action.

                                  Local Rule 7.1(a)(3) Certification

           Undersigned counsel certifies that he conferred with Plaintiffs’ counsel by telephone on

 October 4, 2018, in a good faith effort to resolve the issues raised in this Motion. During that
                                                   7
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 8 of 9



 conference, Plaintiffs seemed amenable to the relief requested herein, expressing reservation only

 to the proposed 21-day period Doe requested to file his opening brief and a corresponding stay in

 discovery. However, after requesting and being provided with a draft of the motion, Plaintiffs

 instead reserved a subpoena on Bluehost. Plaintiffs, presumably, therefore oppose the requested

 relief.

           Dated this 5th day of October, 2018.




                                             s/ Christina Bredahl Gierke
                                             CHRISTINA BREDAHL GIERKE
                                             Florida Bar No.: 55462
                                             JEFFREY M. PARTLOW
                                             Florida Bar No.: 110627
                                             Emails: christina.gierke@csklegal.com
                                                       jeffrey.partlow@csklegal.com
                                                       jeanna.bond@csklegal.com
                                             COLE, SCOTT & KISSANE, P.A.
                                             Tower Place, Suite 400
                                             1900 Summit Tower Boulevard
                                             Orlando, Florida 32810
                                             Telephone (321) 972-0025
                                             Facsimile (321) 972-0099
                                             Counsel for John Doe



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 5th day of October, 2018, a true and correct copy of the

 foregoing was filed with the Clerk of Court using the CM/ECF system, which will send an

 electronic notice to all authorized CM/ECF filers, including those listed below:



                                                   s/ Christina Bredahl Gierke
                                                   Christina Bredahl Gierke, Esq.



                                                  8
Case 0:18-cv-61907-RS Document 8 Entered on FLSD Docket 10/05/2018 Page 9 of 9




 Ava K. Doppelt
 Florida Bar No.: 393738
 adoppelt@allendyer.com
 ALLEN, DYER, DOPPELT &
 GILCHRIST,P.A.
 255 South Orange Avenue, Suite 1401
 Post Office Box 3791
 Orlando, FL 32802-3791
 Telephone: (407) 841-2330
 Facsimile: (407) 841-2343
 Attorney for Plaintiffs




                                       9
